 In the Matter of THE' TEXAS COMPANY, A CORPORATION,andAsso-CIATED PETROLEUM WORKERS UNIONCase No. C-162,2.- Decided August 8, 1940Jurisdicton:petroleum products refining and distributing industry.Settlement:stipulation providing for compliance with the Act.Remedial Order:entered on stipulation.Mr. Leslie, CliffordandMr. Winthrop A. Johns,for the Board.Mr. 0. J. Dorwin,of New York City, andKissam and Hayden,byMr. Leo T: Kissam,of New York City for the respondent.Mr. Richard Johnston,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon amended charges duly filed by Associated Petroleum WorkersUnion, herein called the Union, the National Labor Relations Board,herein called the Board, by the Regional Director for the SecondRegion (New York City), issued its complaint dated March '15, 1940,against The Texas Company, a corporation, New 'York City, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1), (3), and (5) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint, accompanied by notice ofhearing, were duly served upon the respondent and upon the Union.In respect to the unfair labor practices, the complaint alleged insubstance as follows: (1) that in August 1939 and at all times there-after the respondent refused to bargain collectively with the Unionas the exclusive representative of all office workers, warehousemen,yardmen, steam plant engineers, watchmen, mechanics, drivers,washers, and maintenance men employed by the respondent in itsNew York plants, but excluding supervisory employees, althoughsaid employees constitute a unit appropriate for collective bargainingand a majority of said employees had designated and selected theUnion as their representative for purposes of collective bargaining;(2) that on or about September 7, 1939, the employees of the respond-26 N. L. R. B., No. 35.401 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDent in its New York plants went on strike, and on or about September18, 1939, certain of these employees were refused reinstatement bythe respondent without prejudice to their seniority or other rights,despite their application for reinstatement, because they had joinedor assisted the Union or because they had participated in the strike;(3) that said strike was caused by the respondent's refusal to bargain,as aforesaid, and was prolonged by its refusal to reinstate, as afore-said; (4) that the respondent in and since June 1939 has urged, per-suaded, and warned its employees at its New York plants to refrainfrom becoming or remaining members of the Union, and has threat-ened said employees with discharge or other reprisals if they shouldbecome or remain members of the Union; (5) that by the above andother acts the respondent interfered with, restrained, and coerced,and is interfering with, restraining and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act.On March 30 the respondent filed its answer denying generally thematerial averments of the complaint and making certain affirmativeallegations.Pursuant to notice a hearing was held in New York City from AprilIto 11, inclusive, before James C. Batten, the Trial Examiner dulydesignated by the Board.The Board and the respondent were repre-sented by counsel and participated in the hearing.On June 18 the respondent and counsel for the Board entered intothe following stipulation and agreement in settlement of the case,subject to approval by the Board:The National Labor Relations Board (hereinafter sometimescalled the Board) upon charges duly filed by Associated PetroleumWorkers Union on March 15, 1940, having through its RegionalDirector for the Second Region issued its complaint against TheTexas Company (hereinafter sometimes called the Company),and a hearing thereon hiving been held and testimony havingbeen taken before a duly designated Trial Examiner for the Boardon April 1 through 11, 1940, inclusive, and it being the desire ofthe parties hereto by mutual agreement finally and completely todispose of the said charges and all of the allegations contained inthe said complaint,IT IS HEREBY STIPULATED AND AGREED by and between theparties hereto:(1)That The Texas Company is, and has been since January,1927, a corporation organized under the laws of the State ofDelaware.It is engaged in the business of producing, refining,marketing, and transporting petroleum products.The productsof the 'Company are in part distributed through approximately2,100 wholesale outlets or bulk plants and over 40,000 retailerslocated in most of the states of the United States. TIDE TEXAS COMPANY403(2)That this proceeding concerns only the bulk plants inAlbany'; Glenwood Landing, New Rochelle'; Borough of Brooklyn,New York City; Borough of Queens, New York City; Ossining;Patchogue; and- Riverhead; all in the State of New YorkAll ofthe products marketed by the Company through these hulk plantscome from outside the State of New York.During the year1939, 101,563,849 gallons of petroleum and related products wereshipped to these bulk plants from points outside the State ofNew York.During the same period, 4,139,467 gallons of petro-leum and related products were shipped from the Albany,Ossining, and Now Rochelle bull: plants to points outside theState of New York.(3)That, for the purpose of this stipulation and the orderhereinafter set forth, the Company shall be deemed to be engagedin interstate commerce within the meaning of the National LaborRelations Act at the bulk plants described in the precedingparagraph.(4)That Associated PetroleumWorkers Union is a labororganization within the meaning of Section 2 (5) of the Act.(5)That all the employes, excluding agents and assistantagents, at the bulk plants located in Glenwood Landing; NewRochelle; Borough of Brooklyn, New York City; Borough ofQueens, New York City; Ossining; Patchogue; and Riverheadconstitute (for the purpose of this stipulation and the form oforder herein contained) a unit appropriate for the purposes ofcollectivebargainingwithin the meaning of Section 9 (b)of the Act.(6)That the Company waives all other and further proceedingsbefore the Board, including the making of findings of fact andconclusions of law, other than those hereinafter set forth, andagrees that, upon the basis of this stipulation and the entire tes-timony and-record in this proceeding, the Board shall make theFindings and Order set forth below:Upon the basis of a stipulation entered into between the-National Labor Relations Board and the respondent, TheTexas Company, and upon the entire testimony and record inthis proceeding, and for the purpose of completely and finallydisposing of each and all of the issues involved in this matter,the National Labor Relations Board hereby makes the followingfindings and order;FINDINGSThe National Labor Relations Board hereby finds that theactivities of The, Texas Company at its bulk plants located atAlbany; Glenwood Landing; New Rochelle; Borough of Brook- 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDlyn,New York City; Borough of Queens, New York City;Ossining; Patchogue; and Riverhead, (all in the State of NewYork) have a close, intimate, and substantial relation to trade,traffic, and commerce among the several states.The National Labor Relations Board hereby finds that theAssociated Petroleum Workers Union is a labor organizationadmitting to membership employes of The Texas Companyexcept supervisory employes.The National Labor Relations Board hereby finds that allthe employes, excluding agents and assistant agents, at thebulk plants located in Glenwood Landing; New Rochelle;Borough of Brooklyn, New York City; Borough of Queens,New York City; Ossining; Patchogue; and Riverhead consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.ORDERThe National Labor, Relations Board hereby orders that TheTexas Company, its officers, agents, successors, and assignsshall:1.Not in any manner interfere with, restrain, or coerce itsemployes in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, or to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection as guaranteed in Section 7 ofthe National Labor Relations Act.2.Take the following affirmative action:(a)Offer to all of its employes who, on or about September7, 1939, went on strike at the bulk plants located in Albany;Glenwood Landing; New Rochelle; Borough of Brooklyn, NewYork City; Borough of Queens, New York City; Ossining; Pa-tchogue; and Riverhead, employment by the Company, begin-ning ----------------- in positions as near as practicable tothose occupied by them on September 7, 1939, and withoutprejudice to their seniority and vacation rights as of Septem-ber 7, 1939, but at a salary as follows: (1) for the two weeksbeginning ________________, a salary equal to the startingsalary for new employes in the classification in which they wereemployed on September 7, 1939; (2) for the two weeks begin-ning ----------------; a salary equal to such starting salaryplus 50% of the difference between such starting salary andthe salary which they were receiving on September 7, 1939; and(3) beginning ------------------a salary equal to the salarywhich they were receiving on September 7, 1939; provided that THE TEXAS COMPANY405this paragraph 2 (a) of this order shall not apply to: (1) thoseemployes who, on September 7, 1939, were only employed on atemporary basis, (2) those employes who, since September 7,1939, have been reemployed or reinstated by the Company andwho have been restored to their seniority and vacation rightsand to.their rates of pay in effect as of September 7, 1939, and(3) the following 15 employes: Alexander Antonucci, GeorgeFenner,George L. Flanary,, Bartholom'eo Giordano, GeorgeThompson, Mauritz Werner, Charles Slader, Reginald J. Giske,William A. -Crawford, Eugene Fix,WilliamWeiss, PatrickWoods, James F. Gilmartin, Stephen Kababik, and James J.Grady;(b)Continue -to: recognize the Associated Petroleum Work-ersUnion as the exclusive representative of all its employees,except agents and assistant agents, at its bulk plants located in'Glenwood Landing; New Rochelle; Borough of Brooklyn, NewYork City; Borough of Queens, New York City; Ossining; Pat-chogue; and Riverhead for the purpose of collective bargainingunless or until some other representative or representatives areduly selected within an appropriate unit or units of suchemployes;(c)Continue to recognize the provisions of the "ArticlesGoverning Wages, Hours, and Working Conditions" and thepay classifications and schedules in effect September 7, 1939,and applicable to .the employes at the bulk plants referred toabove, subject to (1) all of the express provisions of the saidArticles, and (2) the adoption since September 7, 1939, of newclassifications known as "warehouse helpers", "washers", and"yardmen" and pay schedule therefor;.(d)Immediately post, and keep posted for a period of 60 daysfrom the date of this order a notice in a conspicuous place ateach of its bulk plants at Albany; Glenwood Landing; NewRochelle; Borough of Brooklyn, New York City; Borough ofQueens, New York City; Ossining; Patchogue; and Riverhead,reading as follows:"NOTICE TO EMPLOYES AT -------------------- BULKPLANT, THE TEXAS COMPANY1.Will not in any manner interfere with, restrain, or coerceits employes in the exercise of their rights to self-organization,to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, as guaranteed inSection 7 of the National Labor Relations Act.323429-42-vol. 26-27 406DECISIONS OF NATIONAL LABOR RELATIONS BOARD2Will continue to recognize the Associated PetroleumWorkers Union as the exclusive representative of all its em-ployes, except agents and assistant agents, at its bulk plantslocated in Glenwood Landing; New Rochelle; Borough ofBrooklyn,New York City; Borough of Queens, New YorkCity; Ossining; Patchogue; and Riverhead for the purpose ofcollective bargaining unless or until some other representativeor representatives are duly selected within an appropriateunit or units of such employes.3.Will continue to recognize the provisions of the "ArticlesGoverning Wages, Hours, and Working Conditions" and thepay classifications and schedules in effect September 7, 1939,and applicable to the employes at the bulk plants referred toabove, subject to (1) all of the express provisions of the saidArticles, and (2) the adoption since September 7, 1939, ofnew classifications known as "warehouse helpers", "washers",and "yardmen" and pay schedule therefor.THE TEXAS COMPANY,By ------ -----DistrictManager."AND IT IS FURTHERORDEREDThat, (1) as to all of the saidemployes of the Company who went on strike on or aboutSeptember 7, 1939, and who were then only employed on a.temporary basis or have since been reemployed or reinstatedby the Company and who have been restored to their seniorityand vacation rights and to their rates of pay in effect as of Sep-tember 7, 1939, and (2) as to Alexander Antonucci, GeorgeFenner,George L. Flanary, Bartholomeo Giordano, GeorgeThompson,MauritzWerner,Charles Slader,Reginald J.Giske,William A. Crawford, Eugene Fix, William Weiss, Pat-rickWoods, James F. Gilmartin, Stephen Kababik, and JamesJ.Grady, the said complaint be, and it is hereby, dismissedwith prejudice.AND IT IS FURTHER ORDERED That the said complaint in allother respects not specifically mentioned in this order be, andthe same is hereby, dismissed with prejudice.(7) In issuing it findings and order as above set forth, the Boardshall fill in the blanks in paragraph 2 (a) of the order as follows:The first two blanks shall be filled in with the' date of the firstSunday following the date of the approval of this stipulation by theBoard ; the third blank shall be filled in with the date of the thirdSunday following the date of the approval of this stipulation bythe Board; and the fourth blank shall be filled in with the (lateof the fifth Sunday following the date of the approval of thisstipulation by the Board. THE TEXAS COMPANY407(8) In complying with paragraph numbered 2 (a) of theabove order, the Company shall make a bona fide effort to reachan agreement with the insurance companies involved wherebythe employes who are reemployed by the Company shall begiven the opportunity of reinstating their rights under the Com-pany's "Group Life Insurance and Pension Plan" and makingpayment in reasonable installments of the amounts withdrawnor unpaid by them.(9)That the parties hereto consent to the entry by the UnitedStates Circuit Court of Appeals for the Second Circuit, uponapplication by the Board, of the Consent Decree this day enteredinto between the parties hereto, and hereby waive further noticeof the application for such decree.(10)That the execution of this stipulation and said consentdecree by the parties hereto and compliance therewith shall fullyand finally conclude and dispose of all of the said charges andthe issues involved in the said complaint and respondent'sanswer thereto, but shall not preclude the taking of any stepsnecessary to procure the entry of the said consent decree in theUnited States Circuit Court of Appeals for the Second Circuit(11)The execution of this stipulation is made solely for thepurpose of fully and finally settling the issues and controversiesinvolved in this proceeding without further proceedings of anykind (except compliance with this stipulation and, entry of aconsent decree referred to above) and is not to be considered inany respect as an admission by the Company that it has in anyway engaged in any of the unfair labor practices alleged in thecomplaint.(12)The Company will be deemed to have complied with theoffer mentioned at paragraph 2 (a) of the order set forth above ifit gives notice in person (or by registered mail to the last knownaddress) to each of the employes to whom such offer is to be made.If any employe to whom such notice is given does not acceptsuch offer and report for work within one week following thereceipt of such notice, or give the Company notice that lie isunable to report for work until a later date, the Company shallbe under no further obligation to reemploy such employe. Inno event will the Company be obligated to reemploy any employeto whom such notice is given who, for any reason, does not reportfor work within thirty days following the receipt of such notice;nor will it be required to pay any person who is reemployed underthis stipulation for any time prior to his reporting for work.(13) In restoring, as of September 7, 1939, the seniority rightsof any person who is reemployed pursuant to this stipulation,the Company will, at the time such employe's salary is increased 408DECISIONSOF NATIONALLABOR RELATIONS BOARDto the salary he was receiving on September 7, 1939, furtherincrease such salary by the amount that it would have beenincreased under the Company's existing pay schedule had suchemploye remained continuously in the service of the Companyfrom September 7, 1939.(14) It is understood and agreed that the entire agreement iscontained within the terms of this stipulation and said consentdecree and that there is no verbal agreement of any kind whichvaries,' alters or adds to this stipulation.(15) It is further understood and agreed that this stipulation,the said findings and order, and the said consent' decree are sub-ject to the approval of the Board and shall become effective im-mediately upon the granting of such approval'.On June 21 the Board issued its order approving the above stipula-tion and agreement and, making it a part of the record, in the case, anddirecting that the proceeding be transferred to and continued beforethe Board for the purpose of entry of a decision and,order by theBoard.On July 30 the respondent and counsel for the Board entered intoa supplemental stipulation and agreement, subject to approval by theBoard, providing that the Order which the above stipulation andagreement set forth might be issued and entered by the Board, mightbe so issued and enterednunc pro tuneas of June 21, 1940.The saidsupplemental stipulation and agreement is hereby approved and madea part of the record herein.Upon the above stipulation and agreement, as supplemented, andupon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Texas Company is a Delaware corporation, engaged in thebusiness of producing, refining, marketing, and transporting petroleumproducts.Its products are in part distributed through some 2,100wholesale outlets or bulk plants and through more than 40,000retailers located in most of the States of the United States.Thisproceeding concerns only the respondent's bulk plants in Albany;Glenwood Landing; New Rochelle; Borough of Brooklyn, New YorkCity; Borough of Queens, New York City; Ossining, Patchogue; andRiverhead, all in the State of New York.All of the products mar-keted by the respondent through these bulk plants are shipped to' thebulk plants from outside the State of New York.During the year1939, 101,563,849 gallons of petroleum and related products wereshipped to these bulk plants from points outside the State of NewYork.During the same period, 4,139,467 gallons of petroleum and THE TEXAS COMPANY409related products were shipped from the Albany, Ossining, and NewRochelle bulk plants to points outside the State of New York.Forthe purpose of this proceeding, the respondent admits that it is engagedin commerce at the aforementioned bulk plants, within the meaningof the Act.We' find that the above-described operations of the respondentconstitute a continuous flow of trade, traffic, and commerce amongthe several States of the United States.II.THE ORGANIZATION INVOLVEDAssociated Petroleum Workers Union is a labor organization, withinthe meaning of Section 2 (5) of the Act. It admits to membershipemployees of the respondent other than supervisory employees.OnSeptember 7, 1939, at all times since, and at the present, the Unionwas, and is, the duly designated collective bargaining representativeof a majority of the employees in the unit hereinafter found in SectionIII, paragraph 3 of this Decision to be appropriate and, pursuant toSection 9 (a) of the Act, the Union was at all such times and is theexclusive representative of all employees in such unit for the purposesof collective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.III.CONCLUSIONSUpon the basis of the stipulation entered into between counsel forthe Board and the respondent, and upon the entire record in thisproceeding, and for the purpose of completely and finally disposing ofeach and all of the issues involved in this matter, the Board herebymakes the following additional findings of fact and conclusions oflaw:1.The National Labor Relations Board hereby finds that the activi-ties of The Texas Company at its bulk plants located at Albany;Glenwood Landing; New Rochelle; Borough of Brooklyn, New YorlkCity; Borough of Queens, New York City; Ossining; Patchogue; andRiverhead, (all in the State of New York) have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates.2.The National Labor Relations Board hereby finds that the Asso-ciated Petroleum Workers Union is a labor organization admitting tomembership employees of The Texas Company except supervisoryemployees.3.The National Labor Relations Board hereby finds that all theemployees, excluding agents and assistant agents, at the bulk plantslocated in Glenwood Landing; New Rochelle; Borough of Brooklyn,New York City; Borough of Queens, New York City; Ossining; 410DECISIONSOF NATIONALLABOR RELATIONS BOARDPatchogue; and Riverhead constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.ORDERUpon the basis of the above findings of fact, conclusions of law,stipulation and agreement, as supplemented, and upon the entirerecord in the case, and pursuant to Section 10 (c) of the National LaborRelations Act, the National Labor Relations Board hereby orders thatThe Texas Company, its officers, agents, successors, and assigns shall.1.Not in any manner interfere with, restrain, or coerce the em-ployees in the exercise of their rights to self-organization, to form, join,or assistlabor organizations, to bargain collectively through representa-tives of their own choosing, or to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protectionas guaranteed in Section 7 of the National Labor Relations Act.2.Take the following affirmative action to effectuate the policiesof the Act:(a)Offer to all of its employees who, on or about September 7, 1939,went on strike at the bulk plants located in Albany; Glenwood Land-ing; New Rochelle; Borough of Brooklyn, New York City; Boroughof Queens, New York City; Ossining; Patchogue; and Riverhead,employment by the Company, beginning June 23, 1940, in positionsas near as practicable to those occupied by them on September 71939, and without prejudice to their seniority and vacation rights asof September 7, 1939, but at a salary as follows: (1) for the 2 weeksbeginning June 23, 1940, a salary equal to the starting salary for newemployees in the classification in which they were employed onSeptember 7, 1939; (2) for the 2 weeks beginning July 7, 1940, a salaryequal to such starting salary plus 50 per cent of the difference betweensuch starting salary and the salary which they were receiving on Sep-tember 7, 1939; and (3) beginning July 21, 1940, a salary equal to thesalary which they were receiving on September 7, 1939; provided that,this paragraph 2 (a) of this Order shall not apply to: (1) those em-ployees who, on September 7, 1939, were only employed on a temporarybasis; (2) those employees who, since September 7, 1939, have beenreemployed or reinstated by the Company and who have been restoredto their seniority and vacation rights and to their rates of pay in effect asof September 7, 1939, and (3) the following 15 employees- AlexanderAntonucci,GeorgeFenner,GeorgeL.Flanary,BartholomeoGiordano,George Thompson,MauritzWerner,CharlesSlader,Reginald J. Giske, William A. Crawford, Eugene Fix, William Weiss,Patrick Woods, James F Gilmartin, Stephen Kababik, and James JGrady;(b)Continue to recognize the Associated PetroleumWorkersUnion as the exclusive representative of all its employees, except THE TEXAS 'COMPANTY411agents and assistant agents, at its bulk plants located in GlenwoodLanding; New Rochelle; Borough of Brooklyn, New York City;Borough of Queens, New York City; Ossining; Patchogue; and River-head for the purpose of collective bargaining unless or until someother representative or representatives are duly selected within anappropriate unit or units of such employees;(c)Continue to recognize the provisions of the "Articles GoverningWages, Hours, and Working Conditions" and the pay classificationsand schedules in effect September 7, 1939, and applicable to theemployees at the bulk plants referred to above, subject to (1) all ofthe express provisions of the said Articles, and (2) the adoption sinceSeptember 7, 1939, of new classifications known as "warehousehelpers," "washers," and "yardmen" and pay schedule therefor;(d) Immediately post and keep posted for a period of sixty (60)days from the date of this Order a notice in a conspicuous place ateach of its bulk plants at Albany; Glenwood Landing; New Rochelle;Borough of Brooklyn, New York City; Borough of Queens, New YorkCity; Ossining; Patchogue; and Riverhead, reading as follows:NOTICE TO EMPLOYEES AT --------------------- BULK PLANTTHE TEXAS COMPANY1.Will not in any manner interfere with, restrain, or coerce itsemployes in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act.2.Will continue to recognize the Associated Petroleum WorkersUnion as the exclusive representative of all its employes, exceptagents and assistant agents, at its bulk plants located in Glen-wood Landing; New Rochelle; Borough of Brooklyn, New YorkCity; Borough of Queens, New York City; Ossining; Patchogue;and Riverhead for the purpose of collective bargaining unless oruntil some other representative or representatives are dulyselected within an appropriate unit or units of such employes.3.Will continue to recognize the provisions of the "ArticlesGoverning Wages, Hours, and Working Conditions" and the payclassifications and schedules in effect September 7, 1939, andapplicable to the employes at the bulk plants referred to above,subject to (1) all of the express provisions of the said Articles, and(2) the adoption since September 7, 1939, of new classificationsknown as "warehouse helpers", "washers", and "yardmen" andpay schedule therefor.THE TEXAS COMPANY,By--DistrictManager. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDAND IT IS FURTHER ORDERED That, (1) as to all of the said employeesof the Company who went on strike on or about September 7, 1939,and who were then only employed on a temporary basis or have sincebeen reemployed or reinstated by the Company and who have beenrestored to their seniority and vacation rights and to their rates of payin effect as of September 7, 1939, and (2) as to Alexander Antonucci,George Fenner,George L. Flanary,Bartholomeo Giordano,GeorgeThompson,MauritzWerner, Charles Slader, Reginald J. Giske,William A. Crawford, Eugene Fix, William Weiss, Patrick Woods,James F. Gilmartin, Stephen Kababik and James J. Grady, the saidcomplaint be, and it is hereby, dismissed with prejudice.AND ,IT IS FURTHER ORDERED That the said complaint in all otherrespects not ^ specifically mentioned in this Order be, and the sameishereby, dismissed with prejudice.